UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 04-4373



UNITED STATES OF AMERICA,

                                             Plaintiff - Appellee,

          versus


DWONENRICO M. WASHINGTON,

                                            Defendant - Appellant.


Appeal from the United States District Court for the District of
South Carolina, at Charleston. David C. Norton, District Judge.
(CR-03-797)


Submitted:   April 29, 2005                 Decided:   May 20, 2005


Before WILKINSON and WILLIAMS, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Vacated and remanded by unpublished per curiam opinion.


Parks Nolan Small, Federal Public Defender, Columbia, South
Carolina, Ann Briks Walsh, Assistant Federal Public Defender,
Charleston, South Carolina, for Appellant. Alston Calhoun Badger,
Jr., Assistant United States Attorney, Charleston, South Carolina,
for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

                Dwonenrico M. Washington pled guilty, without a plea

agreement, to one count of possession of a firearm by a convicted

felon in violation of 18 U.S.C. § 922(g)(1) and § 924(a)(2)

(2000).*    Washington was sentenced on May 5, 2004, to 110 months in

prison, followed by three years of supervised release.                                 After

Washington filed his appeal, the Supreme Court decided United

States v. Booker, 125 S. Ct. 738 (2005).                     Washington has filed a

motion     to    remand       for    resentencing     in    light   of    Booker.        The

Government does not oppose the motion.

                We grant Washington’s motion to remand to allow the

district court to reconsider Washington’s sentence in light of

Booker.          Although      the     Sentencing     Guidelines         are    no   longer

mandatory, Booker makes clear that a sentencing court must still

“consult        [the]      Guidelines      and   take      them   into     account      when

sentencing.” 125 S. Ct. at 767.            On remand, the district court

should first determine the appropriate sentencing range under the

Guidelines,          making    all    factual    findings     appropriate        for   that

determination. See United States v. Hughes, 401 F.3d 540, 546 (4th

Cir. 2005) (applying Booker on plain error review).                             The court

should consider this sentencing range along with the other factors

described       in    18    U.S.C.     §   3553(a)   (2000),      and    then    impose    a



     *
        Washington does not attack the voluntariness of his guilty
plea.

                                            - 2 -
sentence.   Id.    If that sentence falls outside the Guidelines

range, the court should explain its reasons for the departure as

required by 18 U.S.C. § 3553(c)(2) (2000).   Id.   The sentence must

be “within the statutorily prescribed range and . . . reasonable.”

Id. at 546-47.    We dispense with oral argument because the facts

and legal contentions are adequately presented in the materials

before the court and argument would not aid the decisional process.



                                              VACATED AND REMANDED




                               - 3 -